Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "registration process window" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 ends with a semicolon and a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Regarding claims 1, 12, lines 24-28 and lines 26-30, respectively recite the limitations “first edge” and “second edge” of the first and second conductive elements, and further recite the limitation “does not extend” relating the first and second edges of the second conductive element to the first and second edges of the first conductive element.  However, the specification does not disclose the drawings are to scale and is silent describing this spatial configuration.  Further, the specification fails to establish criticality of this limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 20, “registration process window” in lines 2 and 3 respectively is unclear.  It is not clear whether applicant is claiming this feature as a structural feature, or as an intended use.  For example, the examiner finds "registration process window" in [0022] of the specification as describing an acceptable/unacceptable manufacturing condition during the process of registering a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20180301416 A1, from IDS) in view of Dalal (US 4410622 A), as evidenced by Dadvand (US 20200286837 A1).
Regarding claim 1, Lu discloses a multilayered integrated circuit (IC) (Fig. 1L or abstract figure) comprising: a first layer (125) with a first conductive element (125) overlaying a substrate (102); an intermediate layer (136); and a via structure (127) embedded within the intermediate layer and communicatively coupled to the first 
Lu fails to teach a second layer with a second conductive element overlaying the first layer; an intermediate layer between the first layer and the second layer; and a via structure partially embedded within the intermediate layer and communicatively coupled to the second conductive element, wherein: the second conductive element defines therein a recess, and the narrow end width of the via structure is contained within the recess, a width of the first conductive element being wider than the recess and the narrow end width contained within the recess, wherein the via structure narrows in width as the via structure extends upward into the second conductive element, a top surface of the via structure and a portion of the tapered sidewalls being formed within the second conductive element.
Dalal teaches a via structure (21’, Fig. 2K) comprising a second layer with a second conductive element (30) overlaying the first layer (19, see annotated figure below); an intermediate layer (28) between the first layer and the second layer; and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lu via structure by incorporating the teachings of Dalal to have a second layer with a second conductive element overlaying the first layer, wherein: the second conductive element defines therein a recess.  More specifically, Dalal’s second conductive element would be above and communicatively coupled to Lu’s via structure in the same way Dalal’s second conductive element is communicatively coupled to Dalal’s via structure.  Doing so would arrive at the claimed second layer with a second conductive element overlaying the first layer; the intermediate layer between the first layer and the second layer; and the via structure communicatively coupled to the second conductive element, wherein: the second conductive element defines therein a recess, and the narrow end width of the via structure is contained within the recess, a width of the first conductive element being wider than the recess and the narrow end width contained within the recess, wherein the via structure narrows in width as the via structure extends upward into the second conductive element, a top surface of the via structure and a portion of the tapered sidewalls being formed within the second conductive element.
Dalal provides a clear teaching to motivate one to modify the via structure of Lu in that the second conductive element may increase circuit utilization (Column 1, Lines 30-41) and partially embedding the via structure within the recess may reduce contact 
Illustrated below is a marked and annotated figure of Fig. 1L of Lu.

    PNG
    media_image1.png
    153
    298
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 2K of Dalal.

    PNG
    media_image2.png
    195
    405
    media_image2.png
    Greyscale

Lu in view of Dalal as applied above fails to expressly teach a first edge of the second conductive element on a first side of the via structure does not extend beyond a corresponding first edge of the first conductive element and a second edge of the second conductive element on a second side of the via structure does not extend beyond a corresponding second edge of the first conductive element, the first side and the second side being on opposite ends of the via structure.  However, modifications to the shape of conductive elements is a well-known technique in the art as evidenced by Dadvand.  Dadvand illustrates a second layer with a plurality of second conductive 
Illustrated below is a marked and annotated figure of Fig. 1 of Dadvand.

    PNG
    media_image3.png
    408
    523
    media_image3.png
    Greyscale

With respect to the shape of the second conductive element, i.e. relative configuration of sides of the second conductive element. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the second conductive element disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 2 as noted in the 112(b) rejection, Lu in view of Dalal discloses a multilayered IC (Lu; Fig. 1L), wherein the via structure tapers at a registration process window (Dalal; 30, Figs. 1 and 2K) for defining the second conductive element.

Regarding claim 4, Lu in view of Dalal as applied to claim 1 discloses a multilayered IC (Lu; Fig. 1L), wherein the via structure (127) tapers at a taper angle ([0020] “angled opposing sidewalls”). Although Lu in view of Dalal does not explicitly recite the taper angle of the claimed via structure, the claimed via structure does not perform differently than the via structure of Lu in view of Dalal, therefore the claimed via is not patentably distinct from the via structure of Lu in view of Dalal. It would have been obvious to have the taper angle between about 1 degree and about 7 degrees because it is a design choice for one of ordinary skill in the art.
Regarding claim 5, Lu in view of Dalal as applied to claim 1 discloses a multilayered IC (Lu; Fig. 1L), wherein the via structure (127) tapers at a taper angle ([0020] “angled opposing sidewalls”). Although Lu in view of Dalal does not explicitly recite the taper angle of the claimed via structure, the claimed via structure does not perform differently than the via structure of Lu in view of Dalal, therefore the claimed via is not patentably distinct from the via structure of Lu in view of Dalal. It would have been 
Regarding claim 6, Lu in view of Dalal as applied to claim 1 discloses a multilayered IC (Lu; Fig. 1L), wherein the first conductive element (125) is formed from a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof ([0018] “can be formed from…”).
Regarding claim 7, Lu in view of Dalal as applied to claim 1 discloses a multilayered IC (Dalal; Fig. 2K), wherein the second conductive element (30) is formed from a metal selected from a group containing copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (Column 6, Line 33; “aluminum-doped copper”).
Dalal fails to teach the second conductive element is formed from a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof.  However, .Dalal does teach the second conductive element is a conductive part of an interconnect structure (Column 6, Line 31; “functional metal”).  Lu also teaches equivalent conductive metals as part of an interconnect structure ([0038] “conductive interconnect structure”).  Since Lu and Dalal are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized having different metals forming the second conductive element as equivalent.  These metals include copper and tungsten ([0025] “an additional metal layer”; [0018] “can be formed from…”).  Therefore, it would have been obvious to modify the second conductive element of Dalal by using a metal as claimed because selecting the metal from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof would be equivalent to depositing the metal of Dalal.

Regarding claim 9, Lu in view of Dalal as applied to claim 1 discloses a multilayered IC (Lu; Fig. 1L), wherein the via structure (127) and the first conductive element (125) are formed from a thick first layer ([0019] “extending from the metal body”).
Regarding claim 10, Lu in view of Dalal as applied to claim 1 discloses a multilayered IC (Lu; Fig. 1L), wherein the intermediate layer (136) comprises a dielectric material ([0023] “dielectric material”).
Regarding claim 11, Lu in view of Dalal as applied to claim 1 discloses a multilayered IC (Dalal; Fig. 2K), wherein the via structure (21’) and the first conductive element (19) define a height extending from the substrate (1) that is greater than a thickness of the intermediate layer (28).
Regarding independent claim 12, Lu discloses a multilayered integrated circuit (Fig. 1L) comprising: a first layer (125) with a first conductive element (125) overlaying a substrate (102); an intermediate layer (136); and a via structure (127) embedded within the intermediate layer and communicatively coupled to the first conductive element, wherein the via structure has a first end (lower portion of 127) extending from the first conductive element and a second end (upper portion of 127) further from the substrate than the first end, the first end connected to the second end by tapered sidewalls, wherein: the first end of the via structure has a wide end width, the second end of the 
Lu fails to teach a second layer with a second conductive element overlaying the first layer; the intermediate layer between the first layer and the second layer; and a via structure partially embedded within the intermediate layer and communicatively coupled to the first conductive element and the second conductive element, wherein: the second conductive element defines therein a recess, and the narrow end width of the via structure is contained within the recess, a width of the first conductive element being wider than the recess and the narrow end width contained within the recess, wherein the via structure narrows in width as the via structure extends upward into the second conductive element, a top surface of the via structure and a portion of the tapered sidewalls being formed within the second conductive element.
Dalal teaches a via structure (21’, Fig. 2K) comprising a second layer with a second conductive element (30) overlaying the first layer (19); an intermediate layer (28) between the first layer and the second layer; and a via structure (21’) partially embedded within the intermediate layer and communicatively coupled to the first conductive element and the second conductive element.  Dalal further teaches the second conductive element defines therein a recess (portion of 30 filled with 21’).

Dalal provides a clear teaching to motivate one to modify the via structure of Lu in that the second conductive element may increase circuit utilization (Column 1, Lines 30-41) and partially embedding the via structure within the recess may reduce contact resistance (Column 2, Lines 37-40).  Therefore it would have been obvious to have the claimed second layer because it would increase circuit utilization and reduce contact resistance.

With respect to the shape of the second conductive element, i.e. relative configuration of sides of the second conductive element. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the second conductive element disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Lee (US 5512514 A, from IDS).
Regarding claim 13 as noted in the objection, Lu discloses a method of fabricating a multilayered integrated circuit (IC), the method comprising: depositing a first layer (124, 125, Fig. 1F) on a substrate (102); defining a via structure from the first layer (127, Fig. 1H), the via structure having a first end (lower portion of 127) and a second end (upper portion of 127), the first end extending from the first layer and having a wide end width, the second end extending further from the substrate than the first end and having a narrow end width, the wide end width greater than the narrow end width such that the via structure tapers between the first end and the second end of the via structure ([0020]); defining a first conductive element (125, Fig. 1H) from the first layer 
Lu fails to teach depositing a second layer on the intermediate layer and the via structure; and defining a second conductive element in the second layer such that the via structure is communicatively coupled to the second conductive element.
Lee teaches a method of forming a via structure (Fig. 2L), the method comprising: depositing a second layer and defining a second conductive element (110) in the second layer, overlaying the first layer (100 with 98); depositing an intermediate layer (104) between the first layer and the second layer; and defining a via structure (98) within the intermediate layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lu via structure by incorporating the teachings of Lee to deposit a second layer and define a second conductive element overlaying the first layer.  More specifically, Lee’s second conductive element would be defined above Lu’s via structure.  Doing so would arrive at the claimed method depositing a second layer on the intermediate layer and the via structure; and defining a second conductive element in the second layer such that the via structure is communicatively coupled to the second conductive element.  Lee provides a clear teaching to motivate one to modify the method of Lu in that it may enable interconnection within complex integrated circuits (Column 1, Lines 20-26).  
Lu fails to teach defining a first conductive element from the first layer by etching a portion of the first layer down to expose the substrate.  However, Lu does disclose the first layer if formed by depositing a material into a hole (122, Fig. 1F).  Lu further discloses the first conductive element and via structure function as an interconnect.
Lee discloses a method of forming a first conductive element and via structure (lower portion of 98, upper portion of 98, respectively, Fig. 2L) wherein the method defines the first conductive element (100) from a first layer (90, see Fig. 2I) by etching a portion of the first layer down to expose the substrate (portion of circuit below 100).  Lee further discloses the first conductive element and via structure function as an interconnect (Column 1, Line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lu via structure by incorporating the teachings of Lee to form the first conductive element by etching a portion of the first layer down to expose the substrate.  More specifically, Lu’s first conductive element would be formed by depositing and directly patterning the first layer instead of depositing the first layer into a hole.  Doing so would arrive at the claimed method of defining a first conductive element from the first layer by etching a portion of the first layer down to expose the substrate.  Lee provides a clear teaching to motivate one to modify the method of defining a first conductive element in that it may improve step coverage of metal deposited within a hole, thus reducing electrical resistance of the 
Regarding claim 14, Lu in view of Lee discloses a method (Lu; Figs. 1F-1L), wherein defining the via structure comprises: coating the first layer with resist, resist stack, or hardmask (Fig. 1G; [0019]); defining a via pillar from the resist, resist stack, or hardmask (112’); and etching exposed portions of the first layer not masked by the via pillar ([0019] “second etch”).
Regarding claim 15, Lu in view of Lee discloses a method (Lu; Figs. 1F-1L), wherein defining the via structure includes defining the via structure using an etching technique ([0019] “second etch”).
Lu fails to explicitly disclose in the specification defining the via structure using an anisotropic etching technique, although the drawings do disclose the via structure is formed using an anisotropic etching technique, as shown by straight sidewalls of the via structure (Fig. 1H; 129a and 129b). Furthermore, Lee discloses a method in the same field of endeavor (Fig. 2D; Column 5, Line 55-Column 6, Line2), wherein defining the via structure (98) includes defining the via structure using an anisotropic etching technique (“degree of anisotropy”). Since Lu and Lee are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for defining the via structure. These predictable solutions include reactive ion etching (RIE), inductively coupled plasma etch, helicon wave plasma etch, helical resonance etch, electron cyclotron resonance (ECR), chemical downstream etching, neutral beam/stream etching, photon assisted wet chemical or plasma etch, or wet chemical etch (Column 5, Lines 40-54). Absent 
Regarding claim 17, Lu in view of Lee discloses a method (Lu; Fig. 1J), further comprising depositing an interface material (134) on the via structure (127, marked as 124 which includes 125 and 127) and the first conductive element (125).
Regarding claim 18, Lu in view of Lee discloses a method (Lu; Fig. 1F), wherein depositing the first layer includes depositing a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof ([0018] “can be formed from…”).
Regarding claim 19, Lu in view of Lee discloses a method (Lee; Fig. 2I), wherein depositing the second layer includes depositing a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (“copper”, Column 5, Line 16).
Regarding claim 20 as noted in the 112(b) rejection, Lu in view of Lee discloses a method (Lu; Fig. 1K), wherein: depositing the intermediate layer comprises depositing a dielectric material ([0023] “dielectric material”); and the via structure tapers at a registration process window (Lee; 110, Fig. 2L) for defining the second conductive element.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Lee as applied to claim 13 above, and further in view of Dalal.
Regarding claim 16, Lu in view of Lee discloses a method (Lu; Fig. 1L), further comprising polishing the intermediate layer ([0024] “CMP”).
Lu in view of Lee fails to explicitly disclose polishing the intermediate layer such that the second end of the via structure protrudes from a surface of the intermediate layer. However, Dalal discloses a method in the same field of endeavor (Fig. 2J) further comprising polishing the intermediate layer (28) such that the second end of the via structure (21’) protrudes from a surface of the intermediate layer (Column 6; “planarization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method of polishing the intermediate layer by incorporating the teachings of Dalal’s method of polishing the intermediate layer.  More specifically, polishing Lu’s intermediate layer using the method disclosed by Dalal would arrive at the claimed method. Dalal provides motivation for one to polish the intermediate layer such that the second end of the via structure protrudes from a surface of the intermediate layer because it will provide lower contact resistance (Column 2, Lines 37-40).  Therefore it would have been obvious to have the claimed method because it would reduce contact resistance.
Response to Arguments
Applicant argues:
Applicant argues with respect to presently amended claims 1, 12 the combination of Lu and Dalal fails to disclose or render obvious "wherein the via structure narrows in 
Examiner’s reply:
The examiner disagrees and notes the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Lu (Fig. 1L) clearly teaches a via structure narrowing in width as the via structure extends upward, the via structure having a top surface and tapered sidewalls.  Similarly, Dalal (Fig. 2K) teaches a via structure extending upward.  Dalal further teaches the via structure extending upward into a second conductive element, a top surface of the via structure and a portion of the sidewalls being formed within the second conductive element.  Thus, combining the second conductive element of Dalal with the via structure of Lu would render obvious "the via structure narrows in width as the via structure extends upward into the second conductive element, a top surface of the via structure and a portion of the tapered sidewalls being formed within the second conductive element".
Applicant argues:
Applicant argues with respect to presently amended claims 1, 12 the combination of Lu and Dalal fails to disclose or render obvious the claimed relative position of the edges of the second and first conductive elements.
Examiner’s reply:
The examiner disagrees and notes the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because 
Applicant argues:
Applicant argues with respect to presently amended claim 13 the combination of Lu and Dalal fails to disclose or render obvious the claimed etching of the first layer and recessing of the intermediate layer.
Examiner’s reply:
Applicant’s arguments, see page 11, filed 10/26/2021, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/           Primary Examiner, Art Unit 2817